Citation Nr: 0318032	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  97-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which found that the veteran had not 
received new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a right 
shoulder disorder.  

In April 1999 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a member of the 
Board).  This transcript of the veteran's testimony has been 
associated with his claims file.  

In July 1999 the case was remanded to the RO for purposes of 
adjudicating a claim of clear and unmistakable error in the 
unappealed rating decision of May 1991 denying the veteran 
entitlement to service connection for a right shoulder 
disorder.  This issue was deemed to be inextricably 
intertwined with the issue on appeal.  The case has since 
been returned to the Board.  


FINDINGS OF FACT

1.  Service connection for a right shoulder condition was 
denied by an unappealed RO rating decision in May 1991. 

2.  In a rating decision dated in February 1994, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for a right shoulder condition.  
Following notification of the adverse determination, the 
veteran did not initiate an appeal.  

3.  The additional evidence received since the February 1994 
rating decision, is either cumulative or does not directly or 
substantially bear upon the subject matter now under 
consideration (i.e., whether a right shoulder condition was 
incurred in or aggravated by service); and when considered 
with all the evidence, both old and new, it has no 
significant effect upon the facts previously considered.  


CONCLUSION OF LAW

The evidence received since the February 1994 rating decision 
that denied the veteran's attempt to reopen his claim for 
service connection for a right shoulder disorder is not new 
and material and the clam is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. § 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision, a 
statement of the case in May 1997 and a supplemental 
statement of the case in December 1997, October 1998 and most 
recently in April 2003.  These documents, collectively, 
provide notice of the law and governing regulations and the 
evidence needed to support the veteran's claim for the 
benefit sought and the reasons for the determination made 
regarding these claims.  Additionally, letters from the RO 
informed the veteran in January 1998 and in December 2002 of 
the information and evidence needed to substantiate his 
claim, the evidence already obtained by VA, and the evidence 
VA would attempt to obtain as well as evidence and 
information required from him.  The record discloses that VA 
has also met its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Most notably, 
copies of the veteran's service medical records and a report 
of VA examination afforded to the veteran April 1991 have 
been obtained and associated with his claims file along with 
private clinical records.  There is no identified evidence 
that has not been accounted for and the veteran has been 
given the opportunity on two occasions to proffer testimony 
in support of his claim and has done so.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk or prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

At the outset the veteran is seeking to reopen a claim for 
entitlement to service connection for a right shoulder 
disorder, which was originally denied by the RO in May 1991.  
In February 1997 the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
Section 3.156, which redefines the term "material evidence" 
for the purpose of determining if a previously denied claim 
can be reopened.  Compare 38 C.F.R. § 3.156(a) (2002) with 
38 C.F.R. § 3.156(a) (1997 and 2001).  

Where the law or regulations change after a claim had been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 282 (1996) 
(citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); see 
also 66 Fed. Reg. 37,953, VAOPGPREC 11-97 (1997).  Notably, 
however, the Secretary of VA has specifically provided that 
the amendments of 38 C.F.R. § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  As a result the 
amended version of 38 C.F.R. § 3.156 does not apply to the 
veteran's February 1997 application to reopen, which is 
discussed below.  

In this case the original claim for service connection for a 
right shoulder condition was denied by an RO rating decision 
in May 1991.  That decision was predicated on a finding that 
the veteran had a right shoulder condition that preexisted 
his entrance into service, underwent remedial surgery in 
service, and was not aggravated by events therein.  Since the 
veteran did not appeal this adverse determination by the RO 
it became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302 (2002).  

Thereafter, the RO entered in an unappealed rating decision 
in February 1994, which determined that the additional 
evidence received since the May 1991 RO determination was not 
new and material to reopen the veteran's claim for service 
connection for a right shoulder condition.  In essence, the 
RO determined that the evidence on file at that time did not 
establish that the veteran's right shoulder condition was 
incurred in or aggravated by service.  As this adverse 
determination was not appealed by the veteran it became final 
based on the evidence of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302.  

With respect to a claim, which has been finally disallowed, 
laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purpose of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
allowance of the claim on any basis.  In this case, the RO 
decision in February 1994.  See Hickson v. West, 12 Vet. App. 
247, 251 (1991).  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  A 
veteran is presumed to be in sound condition except for 
defects, infirmities, or disorders noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2002).  

Pertinent regulation also provides that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2002).  

The evidence on file at the time of the May 1991 rating 
decision consisted of the veteran's service medical records 
and a report of a VA examination afforded the veteran in 
April 1991.  The service medical records showed that the 
veteran was evaluated and treated in service for recurrent 
dislocation of the right shoulder.  It was noted on the 
veteran's February 1962 medical examination for service 
induction that the veteran injured his right shoulder as a 
result of a fall from a trampoline and that he underwent 
right shoulder surgery consistent of a Putti-Platt 
arthroplasty in July 1968 prior to service entrance.  During 
service service department physicians surgically repaired the 
veteran's right shoulder in April 1971.  

The report of the veteran's April 1991 VA examination noted 
that the veteran had a recurring history of right shoulder 
dislocation stemming from an injury prior to service for 
which he underwent surgery prior to and during service.  It 
was also noted that after surgery in 1971 the veteran had no 
more dislocation symptoms, but that in the past 10 years he 
has experienced right shoulder pain with lifting heavy 
objects.  It was also noted the veteran currently worked as a 
steel worker and has to pick up heavy steel coils.  Following 
a physical examination status post right shoulder surgery 
times two for recurrent dislocation was the diagnostic 
impression.  

On the basis of the evidence described above, the RO in May 
1991 determined that the veteran's right shoulder condition 
preexisted service and was not aggravated therein.  

In November 1993 a statement was received from the veteran's 
private physician, James Lemus, M.D., reporting that he had 
treated the veteran at his clinic for a right shoulder 
strain.  He further noted that the veteran was on worker's 
compensation disability from August 1993 to September 1993 
and has since returned to regular work. 

In a February 1994 rating decision the RO determined that the 
evidence noted above and received since its May 1991 rating 
decision was not new and material and, thus, insufficient to 
reopen the veteran's previously denied claim.  

Evidence associated with the claim file since the February 
1994 rating decision and not already on file consists of an 
October 1996 letter from the veteran's private physician, 
Bruce M. Watanabe, M.D., addressed to the California 
Department of Vocational Rehabilitation, in addition to, an 
April 1995 report of orthopedic consultation and followup 
conducted by this physician and a report of subsequent right 
shoulder surgery.  Also received since the February 1994 
rating decision and on file are transcripts of the veteran's 
testimony proffered at personal hearings in October 1997 and 
April 1999.  

The letter from Dr. Watanabe informs the California 
Department of Vocational Rehabilitation that he evaluated the 
veteran in June 1996 and that it is his opinion that the 
veteran is permanently partially disabled.  Dr. Watanabe 
added that the veteran is precluded from work involving 
lifting with the right arm or work above shoulder level. 

The report of the veteran's orthopedic consultation in April 
1995 noted the veteran presented with a chief complaint of 
right shoulder pain and past medical history of right 
shoulder surgery.  Examination of the right shoulder in April 
1995 revealed mild crepitus and tenderness, chronic right 
shoulder pain possible subacromial impingement syndrome, rule 
out rotator cuff tear was the diagnostic impression.  In 
September 1995 the veteran underwent acromioplasty of the 
right shoulder.  

In testimony provided at a personal hearing in October 1997 
the veteran stated that he had shoulder surgery that 
preexisted service by approximately one year.  He further 
testified as to right shoulder problems that developed in 
service with recurrent dislocation and the evaluation and 
treatment provided to him therein to include surgery in 1971.  
He said that following service "my shoulder went bad again" 
in 1979 or 1980 and that eventually he underwent further 
right shoulder surgery in 1995 following an on-the-job injury 
to that joint as a result of lifting up "some heavy stuff on 
my shoulder."  

In testimony elicited from the veteran at his hearing in 
April 1999 the veteran described the circumstances 
surrounding the injury to his right shoulder prior to service 
and problems he has experienced with his shoulder thereafter 
in service to include instances of recurrent dislocation.  He 
also described problems with his right shoulder subsequent to 
service.  

The Board has reviewed the evidence submitted since the 
February 1994 rating decision and finds that some of the 
evidence is arguably new as to provide a more recent picture 
of the veteran's right shoulder disability.  This additional 
evidence, however, is not material.  The evidence does not 
tend to show that the veteran has a right shoulder disorder, 
which is in any way attributable to service.  

The matter under consideration is whether the veteran's right 
shoulder condition found to preexist service, as conceded by 
the veteran and determined by the RO in May 1991, was 
aggravated by service.  Medical evidence submitted by the 
veteran in connection with his current attempt to reopen the 
previously denied claim addresses the veteran's right 
shoulder condition only in the context of current evaluation 
and treatment.  It does not demonstrate either service 
incurrence or inservice aggravation of the disorder by 
evidence of a worsening of the underlying pathology.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

While the veteran's recent testimony in October 1997 and 
April 1999 addresses his clinical history and symptomatology, 
it is not corroborating evidence of medical causation or the 
etiology of a current disability.  See Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992) (citing Espiritu v. Derwinski, 2 
Vet. App. 294, 494-95 (1992)).  Thus, it is insufficient to 
reopen a previously denied claim.  

In sum the evidence received from the veteran fails to show 
that the veteran has a right shoulder disorder attributable 
to service by way of either initial onset during service or 
by aggravation of a preexisting condition.  The evidence 
received since the February 1994 rating decision is, thus, 
not so significantly that it by itself, or in connection with 
the evidence previously assembled, must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
there is no additional evidence that is both new and material 
within the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for a right shoulder 
disorder is not reopened.  The appeal is denied.  


ORDER

New and material evidence not having been received to reopen 
a previously denied claim of entitlement to service 
connection for a right shoulder disorder, the appeal is 
denied. 



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

